Citation Nr: 1620460	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-33 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to a clothing allowance for benefit year 2014.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 decision of the Department of Veterans Affairs (VA), Medical Center (MC) in Memphis, Tennessee.   




FINDINGS OF FACT

The evidence is against a finding that the Veteran has a knee brace or other assistive device for a service-connected disability which tends to cause wear or tear of clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for benefit year 2014 have not been met. 38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice was provided to the Veteran in a letter.  The Veteran has not asserted, and the record does not reflect, any prejudice with regard to notice. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes treatment records and the statements of the Veteran in support of the claim. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.



Legal Criteria

A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d), or (f); or

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments. 

38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810(a) (2015). 

Analysis

The Veteran is in receipt of service connection for bilateral patella chondromalacia.  In May 2013, the Veteran applied for an annual clothing allowance due to use of left and right knee braces and a right wrist brace.  The Veteran is not in receipt of service connection for a right wrist disability; thus, a clothing allowance for damage caused by any device which he wears for his wrist is not warranted.  

In his June 2014 notice of disagreement, the Veteran asserted that his "prosthetic devices are service connected" and in his August 2014 VA Form 9, he stated "I wear knee braces because of service connected injury."

A June 15, 2010 VA primary care note reflects that the Veteran needed a replacement for his knee braces due to age and fraying of the straps.  A June 18, 2010 VA Prosthetics request consult record reflects that the Veteran was issued a neoprene knee sleeve.

A January 2012 VA examination report reflects that the Veteran uses a cane, but does not reflect use of a knee brace(s)   A May 2014 VA examination report reflects the regular use of a knee brace(s).  An August 2015 VA examination report for the Veteran's left knee reflects that he wears a knee brace occasionally for knee swelling.  

A September 2013 notation by the VA processor of the Veteran's application (VA Form 10-8678) reflects that the Veteran's knee braces are fabric covered and not eligible for a clothing allowance. 

A June 2014 notation by S.F., Chief, Prosthetic and Sensory Aids Service on the Veteran's VA Form 10-8678 reflects that the Veteran does not have the type of brace which qualifies for a clothing allowance. 

The Veteran has not submitted evidence, and the treatment records do not reflect, that he has been prescribed, for his chondromalacia, the type of knee brace which tends to cause wear and tear of his clothing.  The records reflect a soft knee brace.

The Board acknowledges that the Veteran wears a knee brace and that he is in receipt of service connection for a knee disability of each knee.  However, the use of an assistive device is not sole factor in determining whether a clothing allowance is warranted.  For a clothing allowance to be warranted, the assistive device must be one that tends to cause wear or tear of clothing.  In the Veteran's case, the evidence does not support such a finding. 

In sum, the evidence is against a finding that the Veteran wears a brace or other orthopedic appliance which tends to wear or tear clothing and that the service-connected disability is the loss of a hand or foot.  In addition, the Undersecretary for Health or a designee has not certified that because of a service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to a clothing allowance for benefit year 2014 is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


